NUMBER 13-08-00116-CV

                     COURT OF APPEALS

             THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG


GRISELDA GUADALUPE BAUTISTA GUTIERREZ, ET AL.,           Appellants,

                                 v.

KARLA TORRES RUEDA RODRIGUEZ, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE ESTATE
OF DANIEL BENITO RODRIGUEZ, DECEASED AND AS
NEXT FRIEND OF DAFNE LISETTE RODRIGUEZ, MINOR,            Appellees.


  On appeal from the 92nd District Court of Hidalgo County, Texas.


                     NUMBER 13-08-00138-CV


     IN RE: COMMERCIAL ALLIANCE INSURANCE COMPANY


                 On Petition for Writ of Mandamus.
                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Memorandum Opinion Per Curiam

       The parties have filed a joint motion to dismiss the appeal in Cause No. 13-08-

00116-CV and a motion to dismiss the petition for writ of mandamus in Cause No. 13-08-

00138-CV on grounds that the parties have reached an agreement to settle and

compromise their differences. The parties request that this Court dismiss the appeal and

original proceeding.

       The Court, having considered the documents on file and the parties’ motions, is of

the opinion that the motions should be granted. See TEX . R. APP. P. 42.1(a). The parties’

joint motion to dismiss the appeal in Cause No. 13-08-00116-CV and motion to dismiss the

petition for writ of mandamus in Cause No. 13-08-00138-CV are hereby GRANTED, and

the appeal and original proceeding are hereby DISMISSED.

                                                                     PER CURIAM



Memorandum Opinion delivered
and filed this 17th day of April, 2009.




                                            2